Citation Nr: 1510948	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-07 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for service-connected status post fracture left clavicle (with the exception of a 100 percent disability rating assigned pursuant to 38 C.F.R. § 4.30 from January 23, 2013 to July 1, 2013).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1987 to October 1987 and from September 1988 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which increased the disability rating for the Veteran's service-connected status post fracture left clavicle to 20 percent, effective January 4, 2012.  

The Veteran testified at a January 2015 video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, evidence of record suggests that the Veteran's service-connected disability currently on appeal may interfere with his ability to secure or follow a substantially gainful occupation.  See, e.g., January 2015 Board Hearing Transcript.  As such, a claim for a TDIU is properly before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to an increased rating for service-connected post-traumatic stress disorder (PTSD) with substance abuse has been raised by the record in the January 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2015 Board Hearing Transcript, page 8.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination with respect to his service-connected status post fracture left clavicle was in December 2013.  At the January 2015 Board hearing, the Veteran testified that his service-connected status post fracture left clavicle had gotten worse since that examination.  See January 2015 Board Hearing Transcript, pages 5-6 (in response to a question from the VLJ if his symptoms are worse since the last VA examination in 2013, the Veteran stated "[y]es, yes...very, very much worse").  Additionally, he described new and different symptoms, such as numbness and tingling in the arm and hand.  See, e.g. January 4, 2012 VA treatment note (referencing numbness in forearm and hand); January 2015 Board Hearing Transcript, page 9.  In light of the evidence of record that indicated possible increased severity of the Veteran's service-connected disability, remand is required to afford the Veteran a new VA examination to address the current severity of this condition.  

Also, as discussed above, the Board has taken jurisdiction over the Veteran's inferred claim for entitlement to a TDIU.  No notice regarding that claim has been provided to the Veteran and appropriate development has not yet been conducted.  Therefore, the Board must remand the claim so that proper notice can be provided and any necessary development undertaken.  

In addition, at the January 2015 Board hearing, the Veteran stated that all of his treatment for his shoulder is at VA.  VA treatment records appear to be complete for the period on appeal up to January 10, 2013.  On remand, all outstanding VA treatment records from that date must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the Veteran's claim for entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary.

2.  Obtain all outstanding VA treatment records, to include dating from January 10, 2013.

3.  After completion of the above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected status post fracture left clavicle.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail, to include tests for both orthopedic and neurological symptomatology.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  Attention is invited to the January 4, 2012 VA treatment note (referencing numbness in forearm and hand) and the January 2015 Board Hearing Transcript, page 9 (the Veteran testifying that "my arm goes very numb.  Tingles.  And my hand goes numb and tingles").  

The examiner is specifically asked to determine whether the neurological symptoms presented are due to the service-connected status post fracture.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

